Citation Nr: 1117710	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-32 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to April 1992 and from April 1993 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

In October 2009, the Veteran's representative filed a claim on her behalf seeking entitlement to service connection for high blood pressure, anxiety, headaches, depression, and posttraumatic stress disorder (PTSD).  Attached to this claim were medical records and a newspaper article pertaining to the Veteran's husband.  Following a February 2010 rating action, it was revealed that the Veteran's representative had intended to file a claim on behalf of her husband, but mistakenly used the Veteran's name.  The Board has therefore removed the newspaper article and medical records pertaining to the Veteran's husband and has requested they be associated with his claims folder.  

As the record does not indicate that any corrective action has been taken, once the misfiled documents have been associated with the proper claims folder, the RO should adjudicate the Veteran's husband's claims.  The issues of entitlement to service connection for high blood pressure, anxiety, headaches, depression, and PTSD are therefore referred for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

Finally, in a March 2008 rating action, the RO continued the disability ratings assigned to the Veteran's service-connected chronic lumbar strain and retropatellar pain syndrome of the right and left knees.  While the Veteran indicated her disagreement with this rating decision and a statement of the case was issued in May 2009, she did not timely file a substantive appeal.  The RO informed the Veteran that the March 2008 decision was now final in a September 2009 notice letter.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder on a direct and secondary basis.  Specifically, in the August 2009 substantive appeal, the Veteran indicated that she has depression that developed during service and has continued ever since.  The Veteran has also indicated that she would "like the claim to be reviewed as . . . secondary . . . to her other service connected disabilities."   See the February 2009 notice of disagreement.  After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran's service treatment records indicate that she was diagnosed with postpartum depression and clinical depression during service between October 194 and March 1995.  See in-service treatment records from November and December 1996.  While the Veteran indicated that she experienced excessive depression concerning her physical health in self-reports of medical history completed in February and December 1996, the physician who conducted her December 1996 separation examination noted that she was diagnosed with postpartum depression but did not identify any psychiatric abnormalities at that time.  
 
Following service, the Veteran was treated in September 1998 for an exacerbation of her low back pain.  It was noted that she had not had any menses for several months but had many stressors and several negative pregnancy tests.  The treating physician referred the Veteran to a woman's clinic and stated: "I wonder if there is a bit of depression or maybe just exhaustion here aggravating the situation."  Despite the physician's speculation, depression was not diagnosed at this time.  In fact, the record does not contain any complaints or treatment for a psychiatric disability until July 2007 when the Veteran complained of feeling depressed.  She was diagnosed with depression the following month.  
 
In March 2009, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims folder and conducting a psychiatric examination, the VA examiner diagnosed her with depressive disorder, not otherwise specified.  In her assessment of the Veteran's disability, the examiner noted that the Veteran's "therapy records did not reflect a great detail of stress or concern related to her pain or functional limitation; rather her hormonal patterns and marriage appeared to be the primary contributing factors to the degree of depression and stress reported."  As such, the examiner opined that "it is less likely than not that the Veteran's physical health problems have aggravated her depression permanently."  It was explained that the Veteran's "physical health does not appear to have significantly changed in the last several years, but her symptoms of depression have been absent or minimal during [the] time periods since her discharge." 

The Board notes that the March 2009 VA examiner did not address the question of whether the Veteran's depression is related to her military service.  While she indicated that that the Veteran's disability is "closely related to hormonal fluctuations related to her menstruation cycle" which would be consistent "with the same factors evident when she developed postpartum depression" during service, the examiner did not offer an opinion as to whether these two periods of depression were related.  The examiner also did not indicate that there has been any continuity of the Veteran's depression symptomatology.  As stated above, the examiner noted that the Veteran's depression symptoms have been minimal or absent since her discharge.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Based on the VA examiner's indication that the Veteran's depression is related to hormonal fluctuations in her menstrual cycle, which is consistent with what occurred during service, the Board finds that an additional medical opinion is required.  

In addition, while the VA examiner indicated that the Veteran's current depression was not aggravated permanently by her service-connected disabilities, the examiner did not opine on whether her depression was proximately due to or the result of her service-connected disabilities.  As noted above, the Veteran reported in her December 1996 separation examination that she was experiencing depression due to her back pain. 

Accordingly, and based on this evidentiary posture, the Board finds that the issue of entitlement to service connection for depression contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran's depression had its clinical onset in service, is otherwise related to active duty, or was caused by a service-connected disability.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify the names and addresses of all providers of medical examination, hospitalization, or treatment for psychiatric symptoms since March 2009.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  The Board is particularly interested in copies of records of treatment for depression that the Veteran may have received from the VA Medical Centers in St. Louis and Belleville since March 2009.  All efforts to obtain such records should be documented in the claims folder.  All such available records obtained should be associated with the Veteran's VA claims folder.

2. Once the above development has been completed, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disorder that she may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any psychiatric disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability.  If the Veteran is found to have a psychiatric disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.  [In this regard, the examiner is hereby informed that the Veteran's currently service-connected disabilities include:  chronic lumbar strain (20%), recurrent urinary tract infection (10%), retropatellar pain syndrome of the left knee(10%), and retropatellar pain syndrome of the right knee(10%).]  

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  If the decision remains adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

